F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                           MAY 30 2001
                              FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk

    CAROL ANN BRAXTON,

                  Plaintiff-Appellant,

    v.                                                    No. 00-1321
                                                    (D.C. No. 99-WM-1578)
    DILLON COMPANIES, INC.,                                (D. Colo.)
    doing business as King Soopers, Inc.,
    a Kansas corporation,

                  Defendant-Appellee.


                              ORDER AND JUDGMENT          *




Before SEYMOUR , BRORBY , and BRISCOE , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination

of this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Plaintiff seeks review of a district court judgment adopting the

recommendation of the magistrate judge and dismissing her action brought

pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-5. In her

pro se complaint she alleged she was terminated from employment with King

Soopers in violation of a collective bargaining agreement between Local No. 7 of

the United Food and Commercial Workers and King Soopers, Inc., her former

employer. R. Doc. 1, at 3. She also challenged the Colorado Civil Rights

Division (CCRD)’s determination of no probable cause to find that King Soopers

discriminated against her on the basis of disabilities because neither the CCRD

nor the Equal Employment Opportunity Commission (EEOC) “completed a

thorough evaluation of all allegations in their investigations.”     Id. at 5. Finally,

in her request for relief,   id. at 6, she sought to “overturn all decisions based

upon [EEOC’s] . . . [and] CCRD’s investigations,” and to “[a]vail [her] of the

rights set forth by Title VII” and the Americans with Disabilities Act (ADA).

       In response, defendant filed a motion to dismiss pursuant to Fed. R. Civ. P.

12(b)(1) and (6) (lack of subject matter jurisdiction and failure to state a claim

upon which relief may be granted). R. Doc. 5. Defendant asserted that plaintiff’s

claims concerning leaves of absence, work schedule, and termination for violating

company policy are preempted by Section 301 of the Labor Management

Relations Act (LMRA), 29 U.S.C. § 185(a), and that, as of the filing of the


                                             -2-
complaint, the arbitration procedure provided for in the Union’s contract with

King Soopers had not been completed,        id. at 6 and n.5, 7.

       Defendant also argued that the court lacked jurisdiction to review the

decisions of the CCRD and EEOC because the determinations of these agencies

are not subject to judicial review. In addition, defendant responded that plaintiff

had failed to allege any facts to support a claim under the ADA.      Id. at 11-12.

Finally, defendant contended that plaintiff had asserted no factual allegations in

support of a Title VII violation.    Id. at 13-14.

       The magistrate judge entered a comprehensive recommendation addressing

each of plaintiff’s claims, to the extent these claims could be understood.

R. Doc. 20.   1
                  In response, plaintiff filed over three hundred pages of “exhibits,”

which included numerous medical records, correspondence, police reports

regarding an assault by a King Soopers customer, union grievances, parts of

transcripts of various unidentified proceedings, and other miscellaneous

documents. Rather than object to specific recommendations of the magistrate

judge, plaintiff sought to have the district court “find and review additional



1
        An additional claim against an individual, John Burgon, was not addressed
by the magistrate judge because Mr. Burgon was not named in the caption and not
considered a party to the lawsuit. There is no mention of Mr. Burgon in
plaintiff’s brief and we deem any claim against him to be waived.  See State Farm
Fire & Cas. Co. v. Mhoon , 31 F.3d 979, 984, n.7 (10th Cir. 1994) (citation
omitted).

                                             -3-
evidence to support her opposition to [the] recommended dismissal of her

complaint.” R. Doc. 25, at 3. The court concluded that the magistrate judge’s

recommendation should be accepted and entered judgment accordingly.

Id. at 4-5.

       The district court determined that

              In sum, the magistrate concludes that the plaintiff’s challenges
       to sick leave policy, her forced leave of absence, to her work
       schedule, and to her termination in violation of defendant’s no
       call/no show policy are preempted by Section 301 of the Labor
       Management Relations Act, 29 U.S.C. § 185(a), because the plaintiff
       did not exhaust the grievance and arbitration procedure. To the
       extent that the plaintiff asserted at oral argument that she was
       terminated in retaliation for reporting an occupational injury, the
       magistrate concludes that she did not allege facts to support
       retaliatory discharge because her complaint states that she was
       discharged for violating work rules and/or company policy. To the
       extent that she seeks a claim against the Colorado Civil Rights
       Division, the magistrate concludes that the court lacks subject matter
       jurisdiction to review probable cause determinations. With respect to
       her claim of disability discrimination, the magistrate concludes that
       her complaint is devoid of factual allegations that her disabilities
       substantially limit one or more major life activities. Finally, with
       respect to her Title VII claim, the magistrate concludes that the
       complaint does not have any allegations of discrimination on the
       basis of a protected class. Accordingly, the magistrate recommends
       that the complaint be dismissed in its entirety.

             After considering the objections, the recommendation, and the
       defendant’s motion to dismiss, I conclude that the recommendation
       should be accepted.

R. Doc. 25, at 4.




                                            -4-
       We review the dismissal of a complaint under Fed. R. Civ. P. 12(b)(1)

and (6) de novo.   See Sac & Fox Nation of Okla. v. Cuomo        , 193 F.3d 1162, 1165

(10th Cir. 1999) (12(b)(1)),   cert. denied , 120 S. Ct. 2657 (2000);    Sutton v. Utah

State Sch. for the Deaf & Blind , 173 F.3d 1226, 1236 (10th Cir. 1999) (12(b)(6)).

We also review the district court’s preemption ruling de novo.          See Steinbach v.

Dillon Cos. , 242 F.3d 1202, 1203 (10th Cir. 2001).

       On appeal, plaintiff continues to complain that she was placed on a forced

leave of absence by King Soopers and was refused the right to return to work

after her forced leave of absence; that she returned to work despite being ill with

acute sinusitis; that the state civil rights division performed an incomplete and

inadequate investigation; that the arbitration proceedings were “prosecuted

against her in collusion with her employer, her doctors, and . . . lawyers.”

Appellant’s Br. at 2a. She further challenges when she was released to return to

work, id. , and complains she was forced to undergo psychological consultations in

1995 and 1998 after reporting assaults.      Id. at 2b. However, she also states that

she “does not point to particular findings or conclusions in the magistrate’s

recommendation as objectionable.”         Id. at 2a. And, she lists as her appellate

“issues,” her contention that employers cannot require their employees to divulge

the prescription medication they are taking because this constitutes




                                              -5-
“a unconscionable invasion of employers into the personal lives of the

employees.” Id.

       In sum, her brief focuses on issues concerning her unemployment hearing

and her union arbitration proceedings,     see id. at 4a-4b, issues related solely to her

termination for failure to either report to work or to call in. These claims are

clearly preempted by the LMRA because they are governed by the collective

bargaining agreement between plaintiff (as represented by her union) and

defendant King Soopers.        See generally Garley v. Sandia Corp. , 236 F.3d 1200,

1206-14 (10th Cir. 2001) (discussing types of claims preempted by § 301 of

LMRA). Moreover, plaintiff makes no arguments in her brief in support of a

claim that her termination was based on factors not covered by the collective

bargaining agreement. This court will not search the record for support of a claim

not raised in plaintiff’s brief.   See Perry v. Woodward , 199 F.3d 1126, 1141 n.13

(10th Cir. 1999), cert. denied , 120 S. Ct. 1964 (2000) (We “will not craft a

party’s arguments for [her].”). We are also in substantial agreement with the

magistrate judge’s recommendation of June 20, 2000 and the district court’s

order of July 26, 2000. Accordingly, and pursuant to the district court’s




                                             -6-
certification under 28 U.S.C. § 1915(a)(3) that the appeal is not taken in good

faith, the motion for leave to proceed without prepayment of costs and fees is

DENIED, and the appeal is DISMISSED. The mandate shall issue forthwith.



                                                    Entered for the Court



                                                    Wade Brorby
                                                    Circuit Judge




                                         -7-